,f,    "':;-
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of l



                                                 UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                 V.                                       (For Offenses Committed On or After November l, 1987)


                             Jaime Gomez-Porcayo                                          Case Number: 3:19-mj-23820

                                                                                          Janice M. Deaton
                                                                                          Defendant's Atto ney


      REGISTRATION NO. 89136298
                                                                                                                      FILED
      THE DEFENDANT:                                                                                                   SEP 1 8 2019
       0 pleaded guilty to count(s) _:_1.::o.:..f.::C.::o.::m2p:.::la=i.::nt::...__ _ _ _ _ _ _ _ _+-et:El<Kc,lli
                                                                                                              u.~t:-.~ff                  __ffi..tf.,~t-
                                                                                                                      .. fflt::'l',,'"et._)t
       0 was found guilty to count(s)                                                         .      SOUTHERN DISTRICT OF CALIFORNIA
               after a plea of not guilty.                                            1
                                                                                        BY                         u' 1
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                        Nature of Offense                                                              Count Number(s)
      8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                    1

       •       The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                     ·,,./
                                    '•

                                     ,[S] TIME SERVED
                                             \                                      •    _ _ _ _ _ _ _ _ _ _ days

       IZl     Assessment: $10 WAIVED 1251 Fine: WAIVED
       1251    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the     defendant's possession at the time of arrest upon their deportation or removal.
       D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Wednesday, September 18, 2019
                                                                                        Date of Imposition of Sentence


      Received           .. \
                    ----~~---
                    DUSM                                                                IIJ!h.Lq.~OCK
                                                                                        UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                            3:19-mj-23820
